Case 3:14-cv-02755-RS Document 23

l=iled 02/12/19 Page 1 of 3 l

ial-136

 

A`|'l'ORNEY OR PARTY W|THOUT ATTORNEYZ

NAME; Matthew P. Minser, Esq. SBN: 296344
neu NAME; Saltzman & Johnson LaW Cotporation
sTREE'r AooREss: 1141 Hal'bOI‘ Bay Pal‘kWay, Suit€ 100

STATE BAR NO.:

FOR COURT USE ONLY

clTY: Alal'n€da
TELEPHONE No.; 5 10-906-4710

sTATE; CA zlP cooE:94502

FAX NO.Z

E.uAiLAnnREss; mminser@sjlawcorp.com
Ai'roRNEY FoR (name).- Plall'ltlff$
m oRGlNAl. .luDGMENT cREDlToR

m AsslGNEE oF REcoRD

 

suPERloR couRT oF cALlFoRNlA, couNTY ol= U.S
sTREET AooREss: 450 GOld€l'l Ga'[€ AVCl'lu€
MAiuNe AnnREss; 450 Golden Gate Avenue
crrY AND zil> cooE: San FranCiSCO, CA 941 10
aRANci-l NAME: NOI'i;hCI'n DiS'£I`iCt Of CalifOI'nia

.D.C. N. District of CA

 

Plaintiff; Russell E. Burns, et aI.

Defendant: C. Aparicio Cement Contractor, Inc., a California corporation;

CASE NUMBER:

C14-2755 RS

 

WRIT OF C| PossEssloN oF

C| sALE

 

K| ExEcuTloN (Money Judgment)

I;I Personal Property
I;I Real Property

n Limited Civi| Case
(inc|uding Small C|aims)

LZ`_| unlimited civil case
(inc|uding Fami|y and Probate)

 

 

 

1. To the Sheriff or Marshal of the County of: US

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

 

Dc Nonhem Disnici of california l

 

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040. j
l
3. (Name): Russell E. Burns, et al. j
is the ® original judgment creditor Cl assignee of record whose address is shown on this form above the court's na e. \
4. Judgment debtor (name, type of legal entity if not a 9. [;l See next page for information on real or personal property to b `
natural person, and last known address): delivered under a writ of possession or sold under a writ of sal .
. - 10. Cl This writ is issued on a sister-state judgment
C' Ap.arl°l.° Cement gontract°r’ In°' l For items 11-11, see form Mc-o12 and form lvlc-o13-lNFO
a Cahforma commath 11 Tota| `ud ment (as entered or renewed) $ 52 159 9 l
7170 Forest Street ' l g ’ ’, j
Gilroy, CA 95020 12. Costs after judgment (ccP 685.090) $ 243,753.()5 ‘
l 1
l 13. subtoial (add 11 and 12) $__195,9_12.‘14_
® Additional judgment debtors on next page 14. Credits to principal (after credit to interest) $ 52,159.39
5' Judgment entered On (date): 15 Principal remaining due (subtract 14 from 13) $_2._43,153.!11
July ll, 2014 16. Accrued |nterest remaining due per CCP
6. n Judgment renewed on (dates): 685.050(b) (not on GC 6103.5 fees) $ O.()O
17. Fee for issuance of writ ' $ 0.00
18. Tolal (add15, 16, and17) $_243,153.£_&
7. Notice of sale under this writ . _
a [Z] has not been requested 19` Levymg omcer`
b' cl has been re uested (se`e next a e) a. Add daily interest from date of writ (at
' q p g ' the legal rate on 15) (not on GC
8. n Joint debtor information on next page. 6103.5 fees) ..................... $ 66.7 8
b. Pay directly to court costs included in from 2/12/ 9
11 and 17 (GC 6103.5, 68637; CCP
699.520(/)) ........................................................ $
20. l;| Tne amounts called for in items 11-19 are different for each
debtor. These amounts are sta r d g
Attachment 20 W;m .~ ____`
l issued on (date): 1_ /z./ /,_e/q jclerl<, by ,,,¢j;d;`§&i Del>ufy
NOTlCE TO FERSOé;ERVEm SEE PAGE 3 FOR lMPORTANT lNFORMATlON. p 1 fsi
ag» o
jggi|-nx§p mg grcoail>§grn`ailause CEB» wman WRIT OF EXECUT|ON code of civil Proeedure, gases nsl§‘r;n z1(;2°g1eo§761150g150 fn
l EJ~130 [Rev. January1 2018] mm j~,_=_}__l °"“s’ www.courts.:

l
l
l

OE3CL

 

Case 3:14-cv-02755-RS Document 23 Filed 02/12/19 Page 2 of 3

Plaintifr. Russell E. Burns, et al. cAse NuunER;
Defendant: C. Aparicio Cement Contractor, Inc., a California corporation; C14-2755 RS

E.l-13b

 

 

 

 

 

21. ® Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

|_Kn_drew John Aparicio __| |__

7170 Forest Street
Gilroy, CA 95020

L JL

22. n Notice of sale has been requested by (name and address):

_ir_
g Jl_

23. C| Joint debtor was declared bound by the judgment (ccP 989~994)

 

caused b a aug a

a. on (date): a. on (date):
b. namel type of legal entity if not a natural person, and b. name, type of legal entity if not a natural personl and
last known address ofjoint debtor: last known address of joint debtor:

jl_

§L 222

 

 

L_ _l |_
c. n Additional costs against certain joint debtors are itemized: n Below n On Attachment 23c
24. CI (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. Cl Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
(1) n The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants, subtenants, named claimants, and other occupants of the premises `|
(2) n The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46. l
(3) I;l The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Claim of Right to Possession at any time up to and including the time the levying oflicer returns
to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
and 1 1 74. 3(a)(2).)
(4) |f the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify).'
b. Cl Possession of personal property.
n lf delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
c. n Sale of personal property. l
d. I;l Sale of real property. l
e. The property is described: l;l Below in On Attachment 24e 1
1
l

 

amc ina mary 1, ann leT ol= ExEcuTloN Pagez*°n

o §a...§*?=§__'f‘mi_e‘?‘ occh

 

Case 3:14-cv-02755-RS Document 23 Filed 02/12/19 Page 3 of 3

E.l-130

 

P|aintiff: RuSSCll E. Bul‘nS, C'[ al. cAsE NuMBER:
Defendant: C. Aparicio Cement Contra`ctor, Inc., a California corporation; Cl4-2755 RS

 

 

 

NOTlCE TO PERSON SERVED
WR|T OF EXECUT|ON OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WR|T OF POSSESS|ON OF PERSONAL PROPERTY. lf the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property, lf custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRlT OF POSSESS|ON OF REAL PROPERTY. lf the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within live days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises

EXCEPT|ON |F RENTAL HOUS|NG UNlT WAS FORECLOSED. lf the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. lf you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. lf you have a periodic lease or tenancy, such as from month~to-month, you may remai
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form

CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
ofhcer.

EXCEPT|ON lF YOU WERE NOT SERVED WlTH A FORM CALLED PREJUDGMENT CLAlM OF RlGHT TO POSSESS|ON. |f you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
riled, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hean'ng (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure

 

 

 

 

 

 

EJ-130[Rev. January1,2o18] WRlT OF EXECUT|ON Page 3
§§ §§ r=omte“""a’ ` orich

 

 

 

 

ors `

